              Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CONNOR PALUSH                          :
                                       :
   Plaintiff                           :
                                       :
      vs.                              :                            No.
                                       :
APPLE INC., AT&T MOBILITY, LLC         :
d/b/a AT&T WIRELESS, AT&T MOBILITY :
SERVICES, LLC d/b/a AT&T WIRELESS, :
AT&T MOBILITY SUPPLY, LLC, AND       :
AT&T MOBILITY CORP.                    :
                                       :
    Defendants                         :


                                     PLAINTIFF’S CIVIL COMPLAINT

         AND NOW, comes Plaintiff Connor Palush, by and through his attorneys, Atlee Hall,

LLP, and files the following Complaint and states as follows:


                                 PARTIES TO THE CAUSES OF ACTION

         1.        Plaintiff Connor Palush is an adult individual residing at 280 Foulkes Mill Road,

Quakertown, Pennsylvania 18951.

         2.        Defendant Apple Inc. (hereinafter “Apple”) is a technology company located at 1

Apple Park Way, Cupertino, California 95014. Defendant Apple is in the business of designing,

manufacturing, fabricating, selling, distributing, servicing and/or installing electronic wireless

devices and cellular phones. Defendant Apple does significant business in and has substantial

contacts with the Commonwealth of Pennsylvania through various retail locations in
                                                                1

\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx
              Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 2 of 16




Philadelphia County, including the Apple Store at 1607 Walnut Street, Philadelphia,

Pennsylvania 19103, and Bucks County, including the Apple Store at Willow Grove Park Mall,

2500 West Moreland Road, Willow Grove, Pennsylvania 19090.

         3.        Defendant Apple is subject to the jurisdiction of this Court and can be served

through its registered agent, CT Corporation System, Allegheny.

         4.        Defendant AT&T Mobility, LLC d/b/a AT&T Wireless (hereinafter “AT&T

Mobility, LLC”) is a phone service provider and phone retailer with a principal place of business

at 1025 Lenox Park Boulevard, Atlanta, Georgia 30319. Defendant AT&T Mobility, LLC does

business in the Commonwealth of Pennsylvania through a registered agent and eighteen different

corporately-owned locations through which Defendant maintains significant contacts with and

does significant retail business in Pennsylvania.

         5.        At all times material hereto, Defendant AT&T Mobility, LLC operated, managed,

maintained, controlled, and oversaw the business operations of the AT&T defendants and

regularly maintained contact with the Commonwealth of Pennsylvania and regularly conducted

business in Pennsylvania. Defendant AT&T Mobility, LLC is subject to the jurisdiction of this

Court and can be served through its registered agent, CT Corporation System, 116 Pine Street,

Suite 320, Harrisburg, Pennsylvania 17101.

         6.        Defendant AT&T Mobility Services, LLC d/b/a AT&T Wireless (hereinafter

“AT&T Mobility Services”) is a phone service provider and phone retailer, with a principal place

of business at 1025 Lenox Park Boulevard, Atlanta, Georgia 30319. Defendant AT&T Mobility

Services does business in the Commonwealth of Pennsylvania through a registered agent and


\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx   2
              Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 3 of 16




eighteen different corporately-owned locations through which Defendant maintains significant

contacts with and does significant retail business in Pennsylvania.

         7.        At all times material hereto, Defendant AT&T Mobility Services operated,

managed, maintained, controlled, and oversaw the business operations of the AT&T defendants

and regularly maintained contact with the Commonwealth of Pennsylvania and regularly

conducted business in Pennsylvania. Defendant AT&T Mobility Services is subject to the

jurisdiction of this Court and can be served through its registered agent, CT Corporation System,

116 Pine Street, Suite 320, Harrisburg, Pennsylvania 17101.

         8.        Defendant AT&T Mobility Supply, LLC, is a phone service provider and phone

retailer, with a principal place of business at 1025 Lenox Park Boulevard, Atlanta, Georgia

30319. Defendant AT&T Mobility Supply, LLC does business in the Commonwealth of

Pennsylvania through a registered agent and eighteen different corporately-owned locations

through which Defendant maintains significant contacts with and does significant retail business

in Pennsylvania.

         9.        At all times material hereto, Defendant AT&T Mobility Supply, LLC, operated,

managed, maintained, controlled, and oversaw the business operations of the AT&T defendants

and regularly maintained contact with the Commonwealth of Pennsylvania and regularly

conducted business in Pennsylvania. Defendant AT&T Mobility Supply, LLC, is subject to the

jurisdiction of this Court and can be served through its registered agent, CT Corporation System,

116 Pine Street, Suite 320, Harrisburg, Pennsylvania 17101.

         10.       Defendant AT&T Mobility Corp. is a phone service provider and phone retailer,

with a principal place of business at 1025 Lenox Park Boulevard, Atlanta, Georgia 30319.
\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx   3
            Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 4 of 16




Defendant AT&T Mobility Corp. does business in the Commonwealth of Pennsylvania through a

registered agent and eighteen different corporately-owned locations through which Defendant

maintains significant contacts with and does significant retail business in Pennsylvania.

         11.       At all times material hereto, Defendant AT&T Mobility Corp. operated, managed,

maintained, controlled, and oversaw the business operations of the AT&T defendants and

regularly maintained contact with the Commonwealth of Pennsylvania and regularly conducted

business in Pennsylvania.

         12.       Defendant AT&T Mobility Corp. is subject to the jurisdiction of this Court and

can be served through its registered agent, CT Corporation System, 116 Pine Street, Suite 320,

Harrisburg, Pennsylvania 17101.

         13.       At all times hereinafter, Defendants, AT&T Mobility, LLC d/b/a AT&T Wireless;

AT&T Mobility Services, LLC d/b/a AT&T Wireless; AT&T Mobility Supply, LLC; and AT&T

Mobility Corp., will be collectively referred to as “Defendant AT&T,” unless otherwise

specified.

         14.       Defendant AT&T owns Store 890, which is a cellular phone service provider and

phone retailer with an address of 1465 West Broad Street, Suite 16, Quakertown, Pennsylvania

18951.

         15.       It is believed and therefore averred that Defendant AT&T’s Store 890 sold and/or

otherwise provided Plaintiff with the Apple iPhone 6s at issue in this case.

                            STATEMENT OF JURISDICTION AND VENUE




\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx   4
            Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 5 of 16




         16.       The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1332

based on diversity of citizenship and an amount in controversy that exceeds $75,000.00

exclusive of interest and costs.

         17.       Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.

§1391(a)(2) because Bucks County is the county in which the events took place giving rise to

this action.

                                      STATEMENT OF MATERIAL FACTS

         18.       Sometime prior to October 2017, Defendants, Apple Inc. and AT&T, designed,

manufactured, sold and/or caused to be placed into the stream of commerce an Apple iPhone 6s,

which is the subject of this Complaint.

         19.       In or about October 2017, Plaintiff received the Apple 6s cell phone, which his

parents purchased new from Defendant AT&T’s Store 890, located at 1465 West Broad Street,

Suite 16, Quakertown, Pennsylvania 18951.

         20.       On or about October 22, 2017, Plaintiff had the subject Apple iPhone 6s in his

front pocket while sitting on his bed in his bedroom and playing video games with his brother,

James.

         21.       Suddenly and without warning, the Apple iPhone 6s burst into flames and/or

exploded due to a defective condition of the phone and/or its battery.

         22.       Plaintiff immediately removed his burning pants and discovered second and third

degree burns in the form of the subject iPhone on his right thigh.

         23.       At all times material hereto, Plaintiff used the subject iPhone for the purpose for

which it was intended to be used and/or in a reasonably foreseeable manner.
\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx   5
            Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 6 of 16




         24.       At all times material hereto, Plaintiff’s expectations for this Apple iPhone did not

include having it spontaneously and without warning burst into flames and severely burn his

body.

         25.       As a direct and proximate result of the liability-producing conduct of Defendants,

Plaintiff suffered, continues to suffer, and will likely permanently suffer from severe burns,

scarring, pain, and deformity.

         26.       As a direct and proximate result of the liability-producing conduct of Defendants,

Plaintiff suffered and will continue to suffer an inability to engage in his usual and customary

hobbies, duties and/or responsibilities and a loss of life’s pleasures.

         27.       As a direct and proximate result of the liability-producing conduct of Defendants,

Plaintiff has suffered and may continue to suffer from emotional and/or physical pain, suffering,

humiliation, embarrassment and the loss of life’s pleasures.

         28.       As a direct and proximate result of the liability-producing conduct of Defendants,

Plaintiff was and may continue to be forced to spend money and incur obligations, expenses and

medical bills.

                                                        COUNT I

                                     CONNOR PALUSH v. APPLE, INC.

                                                    NEGLIGENCE

         29.       Paragraphs 1 through 28 are incorporated herein by reference.

         30.       The aforesaid incident was caused by the negligence, carelessness and/or

recklessness of Defendant Apple, acting through its agents and employees by:

                   a.        Failing to properly test, distribute and sell the subject iPhone;
\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx   6
            Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 7 of 16




                   b.        Failing to provide proper and adequate training regarding the operation,
                             use, and safety of the subject iPhone;

                   c.        Failing to adopt and/or incorporate on the subject iPhone proper and
                             adequate safety measures for the product’s foreseeable uses and/or
                             misuses;

                   d.        Failing to provide adequate warnings, instructions, and/or directions
                             regarding the safe use, operation, maintenance and/or servicing of the
                             subject iPhone;

                   e.        Failing to properly and adequately test and inspect the subject iPhone to
                             determine whether it could be used without injuring its foreseeable users
                             and operators;

                   f.        Failing to properly and adequately test and inspect the subject iPhone for
                             defects;

                   g.        Issuing inadequate and/or incorrect instructions or warnings relative to use
                             and maintenance of the subject iPhone;

                   h.        Failing to minimize foreseeable hazards and risks of injury associated with
                             foreseeable uses and/or misuses of the subject iPhone;

                   i.        Failing to adequately assess and evaluate the dangers and hazards
                             associated with foreseeable uses and/or misuses of the subject iPhone;

                   j.        Failing to timely and properly inspect the subject iPhone under the
                             circumstances, both known and knowable to Defendant Apple;

                   k.        Failing to conduct adequate studies, tests and inspections of the subject
                             iPhone;

                   l.        Failing to properly train and instruct Plaintiff on the safe use and operation
                             of the subject iPhone after it was designed and manufactured by
                             Defendant;

                   m.        Failing to discover or take proper steps to discover the existence of a
                             dangerous, defective or hazardous condition of the subject iPhone;

                   n.        Failing to maintain proper and adequate quality control or assurance
                             procedures, inspections and/or monitoring in regard to the design,
\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx   7
            Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 8 of 16




                             development, manufacture, assembly, installation, distribution, lease or
                             sale of the subject iPhone and/or its components;

                   o.        Failing to maintain proper and adequate quality control or assurance
                             procedures, testing, inspections, and/or monitoring, in regard to the third-
                             party vendors and/or suppliers who supplied components for the subject
                             iPhone;

                   p.        Failing to properly and adequately warn Plaintiff of the dangers of
                             defective subject iPhone that Defendant knew, or in the exercise of due
                             care, should have known existed; and

                   q.        Failing to timely or properly advise or notify foreseeable users of the
                             subject iPhone of the defective condition and to expect hazards such as the
                             one Plaintiff experienced.

         31.       As a direct and proximate result of the liability-producing conduct of Defendant

Apple, Plaintiff suffered, continues to suffer, and will likely permanently suffer from severe

burns, scarring, pain, and deformity.

         32.       As a direct and proximate result of the liability-producing conduct of Defendant

Apple, Plaintiff suffered and will continue to suffer an inability to engage in his usual and

customary hobbies, duties and/or responsibilities and a loss of life’s pleasures.

         33.       As a direct and proximate result of the liability-producing conduct of Defendant

Apple, Plaintiff has suffered and may continue to suffer from emotional and/or physical pain,

suffering, humiliation, embarrassment and the loss of life’s pleasures.

         34.       As a direct and proximate result of the liability-producing conduct of Defendant

Apple, Plaintiff was and may continue to be forced to spend money and incur obligations,

expenses and medical bills.

    WHEREFORE, Plaintiff Connor Palush demands judgment in his favor and against

Defendant Apple Inc., individually, jointly, severally and/or in the alternative, for damages in an
\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx   8
            Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 9 of 16




amount in excess of Seventy-Five Thousand Dollars ($75,000.00), together with such other

costs, interest and relief as this Honorable Court deems just.


                                                          COUNT II

                                        CONNOR PALUSH v. APPLE, INC.

                                                   STRICT LIABILITY

         35.       Paragraphs 1 through 34 are incorporated herein by reference.

         36.       The subject iPhone was in a defective and unsafe condition when the phone left

the control of Defendant Apple and was unsafe for its reasonably foreseeable and intended uses.

         37.       The subject iPhone was used in the manner in which it was intended and/or a

reasonably foreseeable manner.

         38.       The subject iPhone did not meet or perform to the expectations of a reasonable

consumer such as Plaintiff, and the risks of the subject iPhone to consumers outweigh its

benefits.

         39.       The subject iPhone was unreasonably dangerous and defective pursuant to the

doctrines of strict liability as established by Pennsylvania law and the Restatement (Second) of

Torts §402A.

         40.       Defendant Apple’s defective design, manufacture, distribution and selling of the

subject iPhone was a direct, proximate and producing cause of Plaintiff’s injuries and damages.

Under Section 402A, Restatement (Second) of Torts, Defendant Apple is strictly liable for all

damages claimed.




\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx   9
           Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 10 of 16




         41.       As a direct and proximate result of the liability-producing conduct of Defendant

Apple, Plaintiff suffered, continues to suffer, and will likely permanently suffer from severe

burns, scarring, pain, and deformity.

         42.       As a direct and proximate result of the liability-producing conduct of Defendant

Apple, Plaintiff suffered and will continue to suffer an inability to engage in his usual and

customary hobbies, duties and/or responsibilities and a loss of life’s pleasures.

         43.       As a direct and proximate result of the liability-producing conduct of Defendant

Apple, Plaintiff has suffered and may continue to suffer from emotional and/or physical pain,

suffering, humiliation, embarrassment and the loss of life’s pleasures.

         44.       As a direct and proximate result of the liability-producing conduct of Defendant

Apple, Plaintiff was and may continue to be forced to spend money and incur obligations,

expenses and medical bills.

         WHEREFORE, Plaintiff Connor Palush demands judgment in his favor and against

Defendant Apple Inc., individually, jointly, severally and/or in the alternative, for damages in an

amount in excess of Seventy-Five Thousand Dollars ($75,000.00), together with such other

costs, interest and relief as this Honorable Court deems just.

                                                         COUNT III

   CONNOR PALUSH v. AT&T MOBILITY, LLC d/b/a AT&T WIRELESS; AT&T
  MOBILITY SERVICES, LLC d/b/a AT&T WIRELESS; AT&T MOBILITY SUPPLY,
                    LLC; and AT&T MOBILITY CORP.

                                                      NEGLIGENCE

         45.       Paragraphs 1 through 44 are incorporated herein by reference.


\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx 10
           Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 11 of 16




         46.       The aforesaid incident was caused by the negligence, carelessness and/or

recklessness of Defendant AT&T, acting through its agents and employees by:

                   a.        Failing to properly test, distribute and sell the subject iPhone;

                   b.        Failing to provide proper and adequate training regarding the operation,
                             use, and safety of the subject iPhone;

                   c.        Failing to adopt and/or incorporate on the subject iPhone proper and
                             adequate safety measures for the product’s foreseeable uses and/or
                             misuses;

                   d.        Failing to provide adequate warnings, instructions, and/or directions
                             regarding the safe use, operation, maintenance and/or servicing of the
                             subject iPhone;

                   e.        Failing to properly and adequately test and inspect the subject iPhone to
                             determine whether it could be used without injuring its foreseeable users
                             and operators;

                   f.        Failing to properly and adequately test and inspect the subject iPhone for
                             defects;

                   g.        Issuing inadequate and/or incorrect instructions or warnings relative to use
                             and maintenance of the subject iPhone;

                   h.        Failing to minimize foreseeable hazards and risks of injury associated with
                             foreseeable uses and/or misuses of the subject iPhone;

                   i.        Failing to adequately assess and evaluate the dangers and hazards
                             associated with foreseeable uses and/or misuses of the subject iPhone;

                   j.        Failing to timely and properly inspect the subject iPhone under the
                             circumstances, both known and knowable to Defendant AT&T;

                   k.        Failing to conduct adequate studies, tests and inspections of the subject
                             iPhone;

                   l.        Failing to properly train and instruct Plaintiff on the safe use and operation
                             of the subject iPhone after it was designed, manufactured and/or sold by
                             Defendant;

\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx 11
           Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 12 of 16




                   m.        Failing to discover or take proper steps to discover the existence of a
                             dangerous, defective or hazardous condition of the subject iPhone;

                   n.        Failing to maintain proper and adequate quality control or assurance
                             procedures, inspections and/or monitoring in regard to the design,
                             development, manufacture, assembly, installation, distribution, lease or
                             sale of the subject iPhone and/or its components;

                   o.        Failing to maintain proper and adequate quality control or assurance
                             procedures, testing, inspections, and/or monitoring, in regard to the third-
                             party vendors and/or suppliers who supplied components for the subject
                             iPhone;

                   p.        Failing to properly and adequately warn Plaintiff of the dangers of
                             defective subject iPhone that Defendant knew, or in the exercise of due
                             care, should have known existed; and

                   q.        Failing to timely or properly advise or notify foreseeable users of the
                             subject iPhone of the defective condition and to expect hazards such as the
                             one Plaintiff experienced.

         47.       As a direct and proximate result of the liability-producing conduct of Defendant

AT&T, Plaintiff suffered, continues to suffer, and will likely permanently suffer from severe

burns, scarring, pain, and deformity.

         48.       As a direct and proximate result of the liability-producing conduct of Defendant

AT&T, Plaintiff suffered and will continue to suffer an inability to engage in his usual and

customary hobbies, duties and/or responsibilities and a loss of life’s pleasures.

         49.       As a direct and proximate result of the liability-producing conduct of Defendant

AT&T, Plaintiff has suffered and may continue to suffer from emotional and/or physical pain,

suffering, humiliation, embarrassment and the loss of life’s pleasures.




\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx 12
            Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 13 of 16




         50.       As a direct and proximate result of the liability-producing conduct of Defendant

AT&T, Plaintiff was and may continue to be forced to spend money and incur obligations,

expenses and medical bills.

         WHEREFORE, Plaintiff Connor Palush demands judgment in his favor and against

Defendants, AT&T Mobility, LLC d/b/a AT&T Wireless; AT&T Mobility Services, LLC d/b/a

AT&T Wireless; AT&T Mobility Supply, LLC; and AT&T Mobility Corp., individually, jointly,

severally and/or in the alternative, for damages each in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00), together with such other costs, interest and relief as this

Honorable Court deems just.

                                                         COUNT IV

   CONNOR PALUSH v. AT&T MOBILITY, LLC d/b/a AT&T WIRELESS; AT&T
  MOBILITY SERVICES, LLC d/b/a AT&T WIRELESS; AT&T MOBILITY SUPPLY,
                    LLC; and AT&T MOBILITY CORP.

                                                  STRICT LIABILITY

         51.       Paragraphs 1 through 50 are incorporated herein by reference.

         52.       The subject iPhone was in a defective and unsafe condition when the phone left

the control of Defendant AT&T and was unsafe for its reasonably foreseeable and intended uses.

         53.       The subject iPhone was used in the manner in which it was intended and/or a

reasonably foreseeable manner.

         54.       The subject iPhone did not meet or perform to the expectations of a reasonable

consumer such as Plaintiff, and the risks of the subject iPhone to consumers outweigh its

benefits.


\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx 13
           Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 14 of 16




         55.       The subject iPhone was unreasonably dangerous and defective pursuant to the

doctrines of strict liability as established by Pennsylvania law and the Restatement (Second) of

Torts §402A.

         56.       Defendant AT&T’s defective design, manufacture, distribution, and/or selling of

the subject iPhone was a direct, proximate and producing cause of Plaintiff’s injuries and

damages. Under Section 402A, Restatement (Second) of Torts, Defendant AT&T is strictly

liable for all damages claimed.

         57.       As a direct and proximate result of the liability-producing conduct of Defendant

AT&T, Plaintiff suffered, continues to suffer, and will likely permanently suffer from severe

burns, scarring, pain, and deformity.

         58.       As a direct and proximate result of the liability-producing conduct of Defendant

AT&T, Plaintiff suffered and will continue to suffer an inability to engage in his usual and

customary hobbies, duties and/or responsibilities and a loss of life’s pleasures.

         59.       As a direct and proximate result of the liability-producing conduct of Defendant

AT&T, Plaintiff has suffered and may continue to suffer from emotional and/or physical pain,

suffering, humiliation, embarrassment and the loss of life’s pleasures.

         60.       As a direct and proximate result of the liability-producing conduct of Defendant

AT&T, Plaintiff was and may continue to be forced to spend money and incur obligations,

expenses and medical bills.

         WHEREFORE, Plaintiff Connor Palush demands judgment in his favor and against

Defendants, AT&T Mobility, LLC d/b/a AT&T Wireless; AT&T Mobility Services, LLC d/b/a


\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx 14
           Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 15 of 16




AT&T Wireless; AT&T Mobility Supply, LLC; and AT&T Mobility Corp., individually, jointly,

severally and/or in the alternative, for damages in an amount in excess of




\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx 15
           Case 2:20-cv-01978-KSM Document 1 Filed 04/21/20 Page 16 of 16




Seventy-Five Thousand Dollars ($75,000.00), together with such other costs, interest and relief

as this Honorable Court deems just.




                                                                   Respectfully submitted:

Dated: 4/21/20                                                     ATLEE HALL, LLP




                                                                   By:    ______________________________
                                                                          Mark C. Atlee, Esquire
                                                                          mcatlee@atleehall.com
                                                                          PA 204627
                                                                          415 North Duke Street
                                                                          Lancaster, PA 17602
                                                                          (717) 393-9596
                                                                          Attorney for Plaintiff




\\ahprolaw\prolaw\documents\palush, connor\17-176\298387.docx 16
